DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been cancelled.
Claims 2-31 have been added.

Status of Claims
2.    This Office Action is in response to the application filed on 01/13/2022. Claim 2-31 is presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
4.	Applicant’s arguments, see applicant’s remarks, filed 01/13/2022, with respect to 103 rejections have been fully considered and are persuasive. However, double patenting rejection of claims 2-31 is new rejection.


Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 17, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,945,149 B1-Hereafter Ryu. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 17, and 27  of instant application  have broaden the claim 1 of Ryu by eliminating the following underlined limitations:

Claim 1 A method for wireless communications by a user equipment (UE), comprising: 
receiving first control signaling that configures a first quasi co-location relationship for a channel measurement resourc
receiving second control signaling that configures a second quasi co-location relationship for an interference measurement resource that differs from the first quasi co- location relationship; 
measuring, within a same time interval, the channel measurement resource using the first quasi co-location relationship and the interference measurement resource using the first quasi co-location relationship based at least in part on the second quasi co- location relationship differing from the first quasi co-location relationship; and 
transmitting a measurement report that indicates a signal to interference plus noise ratio (SINR) measurement that is generated based at least in part on the measuring.

The dependent claims 3-16, 18-26, 28-29, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-25 of U.S. Patent No. 10,945,149 B1-Hereafter Ryu. Claims 3-16, 18-26, 28-29, and 31 at issue are identical in scope, and are not patentably distinct from each other. The following are sample claims that substantially are the same for example 
Instant claims 4, 19, 29, and 31 are substantially the same as claim 5 of Ryu.
Instant claims 5 and 20 are substantially the same as claim 6 of Ryu.
Instant claims 6 and 22 are substantially the same as claim 3 of Ryu.
Instant claim 7 is substantially the same as claim 4 of Ryu.
Instant claims 8 and 23 are substantially the same as claim 7 of Ryu.
Instant claim 9 is substantially the same as claim 8 of Ryu.
Instant claim 10 is substantially the same as claim 9 of Ryu.
Instant claims 11 and 24 is substantially the same as claim 10 of Ryu.
Instant claim 12 is substantially the same as claim 11 of Ryu.
Instant claim 13 is substantially the same as claim 12 of Ryu.
Instant claim 14 is substantially the same as claim 13 of Ryu.
Instant claim 15 is substantially the same as claim 14 of Ryu.
Instant claims 16 and 26 are substantially the same as claim 15 of Ryu.



Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gao et al. (US 2021/0211176 A1) (see paragraph [0133] “At the receiving operation 906, the network node receives a report from the communication node after the transmitting of the reporting configuration. The report includes: (a) one or more CSI values that describe SINR or RSRQ, or (b) one or more identifiers associated with the at least some of one or more CMRs, at least some of the one or more IMRs, at least some of the one or more CMR groups, or at least some of the one or more IMR groups. The one or more CSI values are determined based on at least the one or more CMRs or the one or more IMRs”);  Geirhofer et al. (US 2013/0258965 A1) and Onggosanusi et al. (US 2020/0220631 A1).

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415